_ Case 4:19-cv-00121-RBS-DEM Document 21 Filed 11/17/20 Page 1 of 3 PagelD# 249

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Newport News Division

DENISE N.,?
Plaintiff,

Vv. CIVIL ACTION NO. 4:19cv121

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

FINAL ORDER

This matter comes before the court on Plaintiff, Denise
N.’s (“Plaintiff”) Motion for Summary Judgment filed on April 2,
2020. ECF No. 16. On May 4, 2020, Defendant, the Commissioner
of the Social Security Administration (“Commissioner”), filed a
Motion for Summary Judgment and Opposition to Plaintiff’s Motion
for Summary Judgment, Memorandum in Support, and Roseboro
Notice. ECF Nos. 17, 18, 19.

On July 6, 2020, this matter was referred to United States
Magistrate Judge Douglas E. Miller pursuant to the provisions of
28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure

72(b), to conduct necessary hearings, including evidentiary

 

1 The Committee on Court Administration and Case Management
of the Judicial conference of the United States has recommended
that, due to significant privacy concerns in social security
cases, federal courts should refer to claimants only by their
first names and last initials.
Case 4:19-cv-00121-RBS-DEM Document 21 Filed 11/17/20 Page 2 of 3 PagelD# 250

hearings, if necessary, and to submit to the undersigned
district judge proposed findings of fact, if applicable, and
recommendations for the disposition of the matter.

The United States Magistrate Judge’s Report and
Recommendation (“R&R”), was filed on October 26, 2020.
ECF No. 20. The R&R recommends that Plaintiff's Motion for
Summary Judgment be denied, the Commissioner’s Motion for
Summary Judgment be granted, with the final decision of the
Commissioner being affirmed. By copy of the R&R, the parties
were advised of their right to file written objections to the
findings and recommendations made by the Magistrate Judge within
fourteen (14) days from the date of the mailing of the R&R to
the objecting party. Id. at 35-36. No objections were filed.

The court, having reviewed the record in its entirety, does
hereby ADOPT AND APPROVE IN FULL the findings and
recommendations set forth in the Magistrate Judge’s thorough and
well-reasoned R&R, filed on October 26, 2020. ECF No. 20.
Accordingly, Plaintiff's Motion for Summary Judgment is DENIED,
and the Commissioner’s Motion for Summary Judgment is GRANTED.
The final decision of the Commissioner is AFFIRMED, and this
matter is DISMISSED WITH PREJUDICE.

The Clerk shall enter judgment in favor of the Commissioner

and close the case on this court’s docket. The Clerk is
Case 4:19-cv-00121-RBS-DEM Document 21 Filed 11/17/20 Page 3 of 3 PagelD# 251

DIRECTED to send a copy of this Final Order to all of the

parties.

IT IS SO ORDERED. _

Ls/
Rebecca Beach Smith
Senior United States District Judge

 

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

November 1] , 2020
